Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the application 16/923,327 filed on 07/08/2020.
Claims 1-20 have been examined and are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-12, 15-19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Skirpa et al., (“Skirpa,” US 2016/0267060), published on September 15, 2016, in view of Falkenberg et al., (“Falkenberg,” US 2017/0337166), published on November 23, 2017
Regarding claim 1, Skirpa discloses a method for capturing web content, wherein [[providing user feedback for a website]], generating, via a programming interface of a first computing device, a substantially transparent overlay for a graphical user interface (GUI) of a web page, the substantially transparent overlay preventing user interaction with the GUI of the web page (pars. 0008, 0011, and 0168; Fig. 5); receiving coordinates of an area on the substantially transparent overlay (pars. 0191-0192; Figs. 11-12; a user moves the pointer from the anchor point, the outline of a box or rectangle 1110 is rendered on the display of webpage with a corner of the box anchored to the initial pixel); 
translating, by the first computing device, the coordinates of the area on the substantially transparent overlay to source code for an element on the GUI of the web page located at a corresponding position of the coordinates of the area on the substantially transparent overlay (pars. 0160-0163; 0177, Figs. 5; the captured area will be translate into Java Server Pages (JSP), which is known as source code, template). 
Skirpa discloses all limitation above, but does not explicitly disclose transmitting, by the first computing device, source code for the element to a second computing device for rendering the element on a second computing device GUI.
However, Falkenberg discloses a method for validating, adapting a graphical user interface and collecting feedback from user, wherein user feedback for a website (pars. 0049-0050); and transmitting, by the first computing device, source code for the element to a second computing device for rendering the element on a second computing device GUI (pars. 0049-0051, 0064-0067, and 0074; Figs. 5-6 and 9).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Falkenberg with the method/system of Skirpa to allow a user modifies and updates website based on selected/capture area of website.
Regarding claim 2, Skirpa and Falkenberg disclose the method of claim 1.
Skirpa and Falkenberg further disclose the method, further comprising: rendering, by the second computing device, the element of the GUI of the web page defined by the source code on the second computing device GUI of the second computing device (Skirpa: par. 0155-0156.  Falkenberg: pars. Pars. 0032-0035).  
Regarding claim 3, Skirpa and Falkenberg disclose the method of claim 1.
Skirpa further discloses the method, wherein the coordinates of the area on the substantially transparent overlay are received via a user input device (pars. 0191-0192; Figs. 11-12; a user moves the pointer from the anchor point, the outline of a box or rectangle 1110 is rendered on the display of webpage with a corner of the box anchored to the initial pixel. [[The selected area is transparent overlay by user selects]]).  
Regarding claim 4, Skirpa and Falkenberg disclose the method of claim 1.
Skirpa further discloses the method, wherein rendering, by the first computing device, a graphical element on the substantially transparent overlay, a position of the graphical element corresponding to the coordinates of the area on the substantially transparent overlay (pars. 0057-0058, 0175, 0191-0192; Figs. 11-12 ).  
Regarding claim 7, Skirpa and Falkenberg disclose the method of claim 4
Skirpa and Falkenberg further disclose the method, wherein creating an image file including the GUI of the web page and the graphical element rendered on the substantially transparent overlay (Skirpa: pars. 0008, 0011, 0168, 0191-0192; Figs. 5 and 11-12; the user moves the pointer from the anchor point, the outline of a box or rectangle 1110 is rendered on the display of webpage with a corner of the box anchored to the initial pixel), the image file created from source code of the GUI of the web page and the graphical element; and transmitting the image file to the second computing device (Falkenberg: pars. 0049-0051, 0064-0067, and 0074; Figs. 5-6 and 9).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Falkenberg with the method/system of Skirpa to allow a user modifies and updates website based on selected/capture area of website).
Regarding claims 8-9, claims 8-9 are directed to system associated with the method claimed in claims 1-2 respectively; Claims 8-9 are similar in scope to claims 1-2 respectively, and are therefore rejected under similar rationale.
Regarding claim 10, claim10 is directed to system associated with the method claimed in claim 4; Claim 10 is similar in scope to claim 4, and is therefore rejected under similar rationale.
Regarding claim 11, Skirpa and Falkenberg disclose the method of claim 8.
Falkenberg further discloses the system, wherein the second computing device is a server configured to associate the source code for the element with a problem report and store the problem report and the source code for the element in a database (pars. 0075-0076 and 0080-0082; Figs. 10 and 12).  
Regarding claim 12, claim 12 is directed to system associated with the method claimed in claim 7; Claim 12 is similar in scope to claim 7, and is therefore rejected under similar rationale.
Regarding claim 15, claim 15 is directed to non-transitory computer readable medium associated with the method claimed in claim 1; Claim 15 is similar in scope to claim 1, and is therefore rejected under similar rationale.
Regarding claim 16, claim 16 is directed to non-transitory computer readable medium associated with the method claimed in claim 4; Claim 16 is similar in scope to claim 4, and is therefore rejected under similar rationale.
Regarding claim 17, Skirpa and Falkenberg disclose the method of claim 15.
Skirpa further discloses the system, wherein instructions for performing operations including: communicating with a user input device to receive the coordinates the area on the substantially transparent overlay (Skirpa: pars. 0191-0192; Figs. 11-12; a user moves the pointer from the anchor point, the outline of a box or rectangle 1110 is rendered on the display of webpage with a corner of the box anchored to the initial pixel).
Regarding claim 18, Skirpa and Falkenberg disclose the method of claim 17.
Skirpa further discloses the system, wherein instructions for performing operations including: rendering, by the first computing device, a graphical element on the substantially transparent overlay, a position of the graphical element corresponding to the coordinates of the area on the substantially transparent overlay (Skirpa: pars. 0057-0058, 0175, 0191-0192; Figs. 11-12).
Regarding claim 20, claim 20 is directed to non-transitory computer readable medium associated with the method claimed in claim 7; Claim 20 is similar in scope to claim 7, and is therefore rejected under similar rationale
Claims 5-6, 13-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Skirpa et al., (“Skirpa,” US 2016/0267060), published on September 15, 2016, in view of Falkenberg et al., (“Falkenberg,” US 2017/0337166), published on November 23, 2017, and further in view of Rogers, Jarrod, (“Rogers,” US 8,015,496), Issued on September 6, 2011.
Regarding claim 5, Skirpa and Falkenberg disclose the method of claim 4, but do not explicitly disclose transmitting source code for the graphical element rendered on the substantially transparent overlay to the second computing device.
However, Rogers discloses a method for modifying the behavior of documents delivered over a computer network, comprising transmitting source code for the graphical element rendered on the substantially transparent overlay to the second computing device (Rogers: col. 9, lines 20-32, col. 10, lines 21-55, col. 11, lines 5-12; col. 13, lines 20-25, col. 14, lines 23-36; Figs. 1, 5-8).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Rogers with the method/system of Skirpa and Falkenberg to prevent another user changes/modifies content of webpage.
Regarding claim 6, Skirpa, Falkenberg, and Rogers disclose the method of claim 5. 
Rogers further discloses the method wherein 23rendering, by the second computing device, the graphical element on the GUI of the web page displayed on a display of the second computing device (Rogers: col. 9, lines 20-32, col. 10, lines 21-55, col. 11, lines 5-12; col. 13, lines 20-25, col. 14, lines 23-36; Figs. 1, 5-8).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Rogers with the method/system of Skirpa and Falkenberg to prevent another user changes/modifies content of webpage.  
Regarding claim 13, claim 13 is directed to system associated with the method claimed in claim 5; Claim 13 is similar in scope to claim 5, and is therefore rejected under similar rationale.
Regarding claim 14, Skirpa, Falkenberg, and Rogers disclose the method of claim 13
Skirpa and Falkenberg further disclose the system, further comprising: creating an image file including the GUI of the web page and the graphical element rendered on the substantially transparent overlay Skirpa: pars. 0008, 0011, 0168, 0191-0192; Figs. 5 and 11-12; the user moves the pointer from the anchor point, the outline of a box or rectangle 1110 is rendered on the display of webpage with a corner of the box anchored to the initial pixel), the image file created from source code of the GUI of the web page and the graphical element; and transmitting the image file to the second computing device (Falkenberg: pars. 0049-0051, 0064-0067, and 0074; Figs. 5-6 and 9).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Falkenberg with the method/system of Skirpa and Rogers to allow a user modifies and updates website based on selected/capture area of website).
Regarding claim 19, claim 19 is directed to non-transitory computer readable medium associated with the method claimed in claim 5; Claim 19 is similar in scope to claim 5, and is therefore rejected under similar rationale.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH K PHAM whose telephone number is (571)270-3230.  The examiner can normally be reached on Monday-Thursday from 8:00 AM to 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LINH K PHAM/
Primary Examiner, Art Unit 2174